DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-8, 10-12, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105068279 A Liu et al. (herein “Liu”).
Regarding claims 1 and 20, Liu discloses in Fig. 1, a method of obtaining an electro-optical modulator and an electro-optical modulator, comprising:  a semiconductor substrate (1, 2); at least first and second electrodes (8, 9) distanced from each other along an X- direction (shown in figure); an optical waveguide (3) embedded within and/or arranged on said semiconductor substrate (1, 2), an upper face of said optical waveguide being located at, below or above a location between said first and second electrodes (shown in figure, top of waveguide is above electrode), along said X-direction, wherein said optical waveguide longitudinally extends along at least a direction transversal to said X- direction (waveguide extends in both X and Y-directions); a bottom graphene sheet (7) arranged and extending along said X-direction over at least a portion of the upper face of the semiconductor substrate (1, 2), with a first end electrically connected to said first electrode (9) and without the bottom graphene sheet reaching the second electrode (8) (wherein [0022] states “the first arc-shaped graphene 6 from one side 3 of the D-shaped waveguide layer extending from and connected with the first electrode 8, the second arc-shaped graphene 7 extends out and is connected with the second electrode 9”, i.e. bottom graphene sheet 7 connects to electrode 9, and not electrode 8); a sheet of a first dielectric material (5) extending over said bottom graphene sheet (7); a top graphene sheet (6) arranged and extending along said X-direction over at least a portion of said sheet of a first dielectric material (5), with a first end electrically connected to said second electrode (8) and without the top graphene sheet reaching the first electrode (wherein [0022] states “the first arc-shaped graphene 6 from one side 3 of the D-shaped waveguide layer extending from and connected with the first electrode 8, the second arc-shaped graphene 7 extends out and is connected with the second electrode 9”, i.e. top graphene sheet 6 connects to electrode 8, and not electrode 9); and a second dielectric material (additional layer also labeled 5), which is a two-dimensional material with at least dielectric properties different to the dielectric properties of said first dielectric material, covering upper and bottom faces of said top graphene sheet and/or an upper face or both upper and bottom faces of said bottom graphene sheet (wherein claim 5 discloses the dielectric layers can be made of different materials); wherein at least one of said top and bottom graphene sheets extends along said X-direction (shown in figure, where part of each dielectric sheet extends in the X-direction): above part of the width of the optical waveguide, wherein said part ranges from 50% to 100% of the width of the optical waveguide (where Fig. 1 shows 100%); or completely above the whole width of the optical waveguide, and beyond through a respective further projecting portion with a length, along the X direction, of up to 25% of the optical waveguide width.
Regarding claims 4 and 6-8, Liu discloses in Fig. 1, each of the top and bottom graphene sheets (6, 7) extends along the X-direction above part of the width of the optical waveguide (3), wherein said part ranges from 50% to 100% of the width of the optical waveguide.
Regarding claim 10, Liu discloses in Fig. 1, said sheet of a first dielectric material (5) extends along the X-direction at least within an area overlapped by both the top and the bottom graphene sheets (6, 7); and a bottom sheet of said second dielectric material (also 5, multiple dielectric layers labeled 5) covering the lower face of the top graphene sheet (6) or a top and bottom sheets sandwiching the top graphene sheet (6 is sandwiched between two graphene sheets 5), contact the second electrode (9) and extend, along the X-direction, up to at least just above and just below, respectively, a top graphene free edge (right side of Fig. 1), and/or a top sheet of said second dielectric material (5) covering the upper face of the bottom graphene sheet (7) or a top and a bottom sheets of the second dielectric material (5) sandwiching the bottom graphene sheet (7), contact the first electrode (8) and extend, along the X-direction, up to at least just above or just above and just below, respectively, a bottom graphene free edge (left side of Fig. 1).
Regarding claims 11 and 12, Liu discloses in Fig. 1, regarding the different sheets of the second dielectric material (5): the thickness of the top sheet sandwiching, together with the bottom sheet, the top graphene sheet, ranges from 0 to 200 nm (para [0024]); the thickness of the bottom sheet sandwiching, together with the top sheet, the bottom graphene sheet, ranges from 0 nm to 10 nm (para [0031]); and the thickness of the bottom sheet sandwiching, together with the top sheet, the top graphene sheet, added to the thickness of the top sheet sandwiching, together with the bottom sheet, the bottom graphene sheet, ranges from 2 nm to 40 nm (para [0031]), and the total dielectric thickness, including the thickness of the sheet of a first dielectric material and the thickness of the second dielectric material, ranges from 9 nm to 30 nm (see claim 3, wherein 5-100 nm is claimed – because the claimed range falls within the disclosed range and nothing in the Specification indicates that this exact range yields unexpected results, the claimed limitation is met). 
Regarding claim 15, Liu discloses  said first dielectric material is at least one of the following materials, or a combination thereof: HfO2, SiO2, Si3N4, A1203, ZrO2, TiO2, TiN, HfSiO4, ZrSiO4, Calcium Copper Titanate, Barium Titanate, Strontium Titanate, Barium Strontium Titanate, Polystyrene, Polypropylene, Polyiamide, Polyethylene, and Polytetrafluoroethylene; and - said second dielectric material is at least one of the following 2D layered materials, or a combination thereof: hBN, MoTe21, WSe21, WS21, graphene, MoS21, MoSe21, WS2, WSe21, black phosphorus, and SnS2 (see claim 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5, 9, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105068279 A Liu et al. (herein “Liu”).
Regarding claims 2, 3, 5, and 9, Liu discloses in Fig. 1, said top graphene sheet (6) and said bottom graphene sheet (7) extends along said X-direction completely above the whole width of the optical waveguide (3), and beyond through a respective further projecting portion with a length, along the X direction.
Liu is silent as to up to 25% of the optical waveguide width. However, similar to the drawings of the present application, for illustrative purposes, the exact percentage is not shown. However, Applicant has not provided any special significance or unexpected results of having the projection beyond the waveguide be up to 5% or 25% of the waveguide’s width. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the projection beyond the waveguide be up to 5% or 25% of the waveguide’s width, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. This would ensure the waveguide is fully covered by the graphene layer, without wasting excess graphene.  
Regarding claims 13-14, Liu is silent as to the -4-Application Serial No.: 16/383,085thickness of the sheet of a first dielectric material ranges from a 10% to a 200% with respect to the thickness of the second dielectric material, resulting in the thickness of the sheet of a first dielectric material being different to the thickness of the second dielectric material. However, it would have been obvious to one of ordinary skill in the art to adjust the thickness of the dielectric layers accordingly so as to optimize the transmission of the modulated signal. 

Allowable Subject Matter
Claims 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or fairly suggest, in addition to all of the accompanying features of the claim and any intervening claims, the following:
a Mach-Zehnder interferometer based arrangement, wherein said optical waveguide is a first optical waveguide branch, the modulator further comprising: a second optical waveguide branch distanced from the first optical waveguide branch along the X-direction and embedded within and/or arranged on the semiconductor substrate, wherein said second optical waveguide branch longitudinally extends along at least the direction transversal to the X-direction; and a third electrode located distanced from the second electrode along the X- direction, wherein the upper face of said second optical waveguide branch is located at, below or above a location between said second and third electrodes, along said X- direction.

An electro-optical modulator, which implements a Mach-Zehnder interferometer based arrangement, comprising: 
- a semiconductor substrate; 
- at least first and second electrodes distanced from each other along an X- -7-Application Serial No.: 16/383,085 direction; 
- a first optical waveguide branch embedded within and/or arranged on said semiconductor substrate, an upper face of said first optical waveguide branch being located at, below or above a location between said first and second electrodes, along said X-direction, wherein said first optical waveguide branch longitudinally extends along at least a direction transversal to said X-direction; 
- a bottom graphene sheet arranged and extending along said X-direction over at least a portion of the upper face of the semiconductor substrate, with a first end electrically connected to said first electrode and without the bottom graphene sheet reaching the second electrode; 
- a sheet of a first dielectric material extending over said bottom graphene sheet; 
- a top graphene sheet arranged and extending along said X-direction over at least a portion of said sheet of a first dielectric material, with a first end electrically connected to said second electrode and without the top graphene sheet reaching the first electrode; 
- a second dielectric material, which is a two-dimensional material with at least dielectric properties different to the dielectric properties of said first dielectric material, covering upper and bottom faces of said top graphene sheet and/or an upper face or both upper and bottom faces of said bottom graphene sheet; and 
- a second optical waveguide branch distanced from the first optical waveguide branch along the X-direction and embedded within and/or arranged on the semiconductor substrate, wherein said second optical waveguide branch longitudinally extends along at least the direction transversal to the X-direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883